DETAILED ACTION
	Claims 1-20 are pending.
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 15 recite an SOFC material comprising Sr2OsO4 or Ba2MO4.
Prior art Shin et al. (“Enhanced CO2 stability of oxyanion doped Ba2In2O5 systems co-doped with La, Zr” Journal of Power Sources Vol. 196 Iss. 20, 15 Oct. 2011 pp. 8539-8543) teaches an SOFC electrolyte  comprising Ba2In2O5.  Shin does not teach the claimed formula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JACOB B MARKS/Primary Examiner, Art Unit 1729